FILED
                             NOT FOR PUBLICATION                              APR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICIA CELIS,                                   No. 09-72284

               Petitioner,                        Agency No. A074-796-158

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Patricia Celis, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen her

deportation proceedings conducted in absentia. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Celis’s request for oral
argument is denied.
reopen and review de novo claims of due process violations in immigration

proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

deny the petition for review.

      The agency did not abuse its discretion in denying Celis’s motion to reopen

as untimely because the motion was filed more than ten years after the issuance of

the August 27, 1997, in absentia order, see 8 C.F.R. § 1003.23(b)(4)(iii), and Celis

failed to establish she acted with the due diligence required to warrant tolling of the

180-day filing deadline, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003)

(equitable tolling is available to petitioner who is prevented from filing due to

deception, fraud, or error, and exercises due diligence in discovering such

circumstances). It follows that Celis’s due process claim fails. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000).

      Celis has waived any challenge to the agency’s determination that she

received proper notice of her hearing. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-72284